EXHIBIT 10.3
 
AMENDMENT NO. 2
TO
SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT


 
This Amendment No. 2 to Second Amended and Restated Employment Agreement
(“Amendment”) is made and entered effective as of September 21, 2016, by and
between Autobytel Inc., a Delaware corporation (“Company”), and Jeffrey H. Coats
(“Employee”).


Background
 
The Company and the Employee have entered into that certain Second Amended and
Restated Employment Agreement dated as of April 3, 2014, as amended by Amendment
No. 1 to Second Amended and Restated Employment Agreement dated as of January
21, 2016 (collectively, the “Employment Agreement”).  The parties desire to
amend the Employment Agreement as set forth in this Amendment.
 
In consideration of the mutual covenants and agreements contained herein, and
with reference to the above recitals, the parties hereby agree as follows:
 
ARTICLE 1
Amendments to Employment Agreement
 
1.1           Expiration Date. The definition of “Expiration Date” in Section
1(n) of the Employment Agreement is hereby amended in its entirety to read as
follows:
 
“Expiration Date” means April 3, 2020.
 
1.2           Annual Incentive Compensation Target Opportunity. Section 4(c) of
the Employment Agreement is hereby amended in its entirety to read as follows:
 
For each calendar year beginning with 2014 and ending before this Agreement
expires or terminates, Employee shall be eligible to receive, at the time and in
the form provided for in the Company’s annual incentive compensation plan, an
annual incentive compensation opportunity targeted at one hundred percent (100%)
of Employee’s Base Annual Salary based upon annual performance goals and the
achievement of those goals, as established and determined at least annually (and
consistently with the Company’s most recent proxy statement disclosure of the
standards for providing cash-based incentive compensation) by the Board or the
Compensation Committee of the Board. Such performance goals may include
Company-wide performance objectives, divisional or departmental performance
objectives, and/or individual performance objectives, as the Board or the
Compensation Committee may determine in its discretion. The Company may not
reduce Employee’s targeted annual incentive compensation opportunity percentage
during the Term without Employee’s prior written consent.
 
1.3           Severance Benefits and Conditions.
 
(a)            Section 5(b) of the Employment Agreement is hereby amended in its
entirety to read as follows:
 
(b)           Termination Without Cause.  In the event of Employee’s Termination
Without Cause either before a Change in Control or more than eighteen (18)
months after a Change in Control, Employee shall be entitled to (i) the Accrued
Amounts; (ii) continued monthly Base Annual Salary for twelve (12) months
following the date of Employee’s Termination Without Cause, at the rate of
monthly Base Annual Salary in effect immediately beforehand; (iii) for the same
twelve (12) month period, subject to Section 5(d) of this Agreement, Benefits at
the levels in effect before employment terminates, including Company-paid COBRA
premiums for any insurance that is in effect for Employee and/or Employee’s
dependents before termination of Employee’s employment, and that Employee elects
to continue in accordance with COBRA; and (iv) the amount of Employee’s annual
incentive compensation plan payout under Section 4(c) for the annual incentive
compensation plan year in which Employee’s date of termination occurred, based
on actual performance for the entire performance period and prorated for the
amount of time Employee was employed by the Company prior to the date of
termination during such plan year.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Section 5(c) of the Employment Agreement is hereby amended in its
entirety to read as follows:
 
(c)           Termination Without Cause related to Change in Control.    In the
event of Employee’s Termination Without Cause upon or within eighteen (18)
months after a Change in Control, Employee shall be entitled to (i) the Accrued
Amounts; (ii) a lump sum payment, paid in cash, equal to one and seventy-five
one-hundredths (1.75) times the sum of (1) Employee’s Base Annual Salary and (2)
Employee’s target annual incentive compensation opportunity under Section 4(c),
at the rate of Base Annual Salary and the target annual incentive compensation
opportunity in effect immediately before such termination; (iii) for the
eighteen (18) month period following Employee’s Termination Without Cause,
subject to Section 5(d) of this Agreement, Benefits at the levels in effect
before employment terminates, including Company-paid COBRA premiums for any
insurance that is in effect for Employee and/or Employee’s dependents before
termination of Employee’s employment, and that Employee elects to continue in
accordance with COBRA; and (iv) Employee’s target annual incentive compensation
opportunity under Section 4(c), at the rate of Base Annual Salary and the target
annual incentive compensation opportunity in effect immediately before such
termination, prorated for the amount of time Employee was employed by the
Company prior to the date of termination during such plan year.
 
(c)           Section 5(e)(iii) of the Employment Agreement is hereby amended in
its entirety to read as follows:
 
(iii)           Subject to Section 8, the satisfaction of the conditions set
forth in Section 5(f), and the last sentence of this Section 5(e)(iii), the lump
sum cash payments under Section 5(c)(ii) and Section 5(c)(iv) shall be made to
Employee within five (5) business days after the Release (as defined in Section
5(f)(ii)) becomes effective and non-revocable in accordance with its terms. In
any case, the lump sum cash payments under Section 5(c)(ii) and Section 5(c)(iv)
shall be made no later than two and one-half months after the end of the
calendar year in which Employee’s Separation from Service occurs, provided that
the Release shall have become effective and non-revocable in compliance with its
terms prior to expiration of such two and one-half month period. If the period
of time covered by the entire allowed Release Consideration Period (as defined
in Section 5(f)(ii)), the entire Release Revocation Period (as defined in
Section 5(f)(ii)) and the entire five business day period described above in
this Section 5(e)(iii) (considering such periods consecutively) begins in one
calendar year and ends in the following calendar year, the lump sum cash
payments under Section 5(c)(ii) and Section 5(c)(iv) shall be made to Employee
on the first business day of such following calendar year which is five (5) or
more business days after the date on which the Release became effective and
non-revocable in accordance with its terms.
 
(d)           Section 5(e) of the Employment Agreement is hereby amended to add
the following subsection (v) at the end of the section:
 
(v)           Subject to Section 8, the satisfaction of the conditions set forth
in Section 5(f), and the last sentence of this Section 5(e)(iii), the lump sum
cash payment under Section 5(b), clause (iv) shall be made once the Company’s
board of directors has determined and approved the payouts, if any, under the
Company’s annual incentive compensation plan for the applicable year and at the
same time as payouts are made to other executive officers of the Company who are
actively employed by the Company at the time. In any case, the lump sum cash
payment under Section 5(b), clause (iv) shall be made no later than two and
one-half months after the end of the calendar year in which Employee’s
Separation from Service occurs, provided that the Release shall have become
effective and non-revocable in compliance with its terms prior to expiration of
such two and one-half month period. If the period of time covered by the entire
allowed Release Consideration Period (as defined in Section 5(f)(ii)), the
entire Release Revocation Period (as defined in Section 5(f)(ii)) and the entire
five business day period described above in this Section 5(e)(iii) (considering
such periods consecutively) begins in one calendar year and ends in the
following calendar year, the lump sum cash payment under Section 5(b), clause
(iv) shall be made to Employee on the first business day of such following
calendar year which is five (5) or more business days after the date on which
the Release became effective and non-revocable in accordance with its terms.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 2
General Provisions
 
2.1           Capitalized Terms.  All capitalized terms in this Amendment, to
the extent not otherwise defined herein, shall have the meaning assigned to them
in the Employment Agreement.
 
2.2           Continuing Effectiveness.  Except as modified by this Amendment,
the Employment Agreement shall remain in full force and effect and neither party
by virtue of entering into this Amendment is waiving any rights it has under the
Employment Agreement, and once this Amendment is executed by the parties hereto,
all references in the Employment Agreement to “the Agreement” or “this
Agreement,” as applicable, shall refer to the Employment Agreement as modified
by this Amendment.
 
2.3           Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which shall
constitute one instrument.
 


 
[Remainder of Page Intentionally Left Blank; Signature Page Follows]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.
 
 



 
Autobytel Inc.
 
 
By:
/s/ Glenn E. Fuller
   
Glenn E. Fuller, Executive Vice President, Chief Legal and Administrative
Officer and Secretary



 

 
Employee
 
 
/s/ Jeffrey H. Coats
 
Jeffrey H. Coats


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Signature Page to Amendment No. 2 to Second Amended and Restated Employment
Agreement]
 